                          United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


MELVIN AUGUST GIESE, A/K/A TODD                   §
GIESE                                             §   Civil Action No. 4:18-CV-182
                                                  §   (Judge Mazzant/Judge Nowak)
v.                                                §
                                                  §
U.S. BANK NATIONAL ASSOCIATION,                   §
AS TRUSTEE FOR RESIDENTIAL ASSET                  §
SECURITIES CORPORATION, HOME                      §
EQUITY MORTGAGE ASSET-BACKED                      §
PASS-THROUGH CERTIFICATES,                        §
SERIES 2005-KS3, and OCWEN LOAN                   §
SERVICING, LLC                                    §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On October 5, 2018, the report of the Magistrate Judge (Dkt. #30) was entered containing proposed

findings of fact and recommendations that Defendants’ Motion to Dismiss be granted, and

Plaintiff’s claims be dismissed.

       Having received the report of the Magistrate Judge, and no objections thereto having been

timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.
          It is, therefore, ORDERED that Defendants’ Motion to Dismiss (Dkt. #19) is GRANTED

.   and Plaintiff’s claims are DISMISSED with prejudice.

          All relief not previously granted is DENIED.

          The Clerk is directed to CLOSE this civil action.

          IT IS SO ORDERED.
          SIGNED this 2nd day of November, 2018.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                  2
